Exhibit 10.1

NABI BIOPHARMACEUTICALS

5800 Park of Commerce Boulevard, N.W.

Boca Raton, Florida 33487

June 13, 2006

Joseph Johnson

160 South Street

Hingham, Ma 02043

 

Re: Separation of Employment

Dear Joe:

This letter agreement (the “Agreement”) will confirm our agreement concerning
the details of your separation from Nabi Biopharmaceuticals (“Nabi”).

 

1. Communication. You shall not communicate in any manner regarding this
Agreement or other matters related to Nabi with any employee, consultant,
shareholder, vendor or customer of Nabi or any person having a relationship with
Nabi unless specifically requested in writing by a Nabi Executive Leadership
Team member or unless directed to Anna E. Mack, General Counsel, or William E.
Vandervalk, Vice President, Human Resources.

 

2. Separation from Employment. Nabi accepts your resignation, effective June 13,
2006, as an employee and officer of Nabi, and as an officer or director of any
of Nabi’s subsidiaries in which you may serve in that capacity. This Agreement
shall become effective on the date that you execute this Agreement and Nabi
receives a copy thereof executed by you. Nabi reserves the right to revoke this
Agreement at any time prior to its effectiveness and this Agreement will be
revoked automatically if it does not become effective by 12:00 (noon) EDT on
Friday, June 16, 2006. This deadline is necessary to allow us time to fulfill
our disclosure obligations with respect to your separation from Nabi under the
federal securities laws. Nabi reserves all of its rights under your Employment
Agreement with Nabi dated effective September 1, 2005 (the “Employment
Agreement”), including without limitation the right to treat your separation
from Nabi as termination your employment for cause if this Agreement does not
become effective.

 

3. Severance Benefits. If you do not revoke any portion of your release in
Section 4 of this Agreement and you comply with the other terms and provisions
of this Agreement and with Sections 9, 10 and 11 of the Employment Agreement,
you shall receive severance pay equaling seven months of your current base
salary to be paid out over time in accordance with the normal payroll practices
of Nabi, but with the final payment no later than January 31, 2007. Nabi will
continue to pay your current auto allowance during the period that you are
receiving severance pay. If, however, you execute this Agreement but revoke a
portion of your release in Section 4 of this Agreement in accordance with
Section 12 within the time period described therein and you comply with the
other terms and provisions of this Agreement and with Sections 9, 10 and 11 of
the Employment Agreement, you shall receive



--------------------------------------------------------------------------------

Mr. Johnson

June 13, 2006

Page 2

 

     severance pay equaling four months of your current base salary to be paid
out over time in accordance with the normal payroll practices of Nabi, but with
the final payment no later than October 31, 2006.

You hereby agree that any and all awards issued to you under the Nabi
Biopharmaceuticals 2000 Equity Incentive Plan are hereby cancelled and
forfeited, including, without limitation, all options to purchase Nabi common
stock and all shares of Nabi restricted stock, and that you are not entitled to
receive any additional Nabi equity awards.

You should be aware of the potential characterization of severance pay under the
terms of this Agreement as non-qualified deferred compensation under the
American Jobs Creation Act. You should consult with your tax advisor to consider
how the American Jobs Creation Act and the related regulations and other
applicable tax laws affect your severance benefits.

For as long as you are receiving severance pay, your health benefits will
continue in the same manner as existed on the effective date of this Agreement,
subject to appropriate deductions from your severance payment to cover premiums
and the terms and conditions of the health plans. You will be sent information
to coordinate the appropriate COBRA requirements with this health benefits
continuation.

 

4. Release. For the consideration set forth herein, which you acknowledge is
adequate and satisfactory to you, and intending to be legally bound, you hereby
release Nabi and its subsidiaries and related companies and their respective
shareholders, directors, officers, employees, representatives, and agents, past
or present, and its and their respective successors and assigns, heirs,
executors, insurers, attorneys, and administrators (hereinafter “Nabi
Releasees”) from any and all agreements, promises, liabilities, claims, demands,
rights and entitlements of any kind whatsoever, in law or equity, whether known
or unknown, asserted or unasserted, fixed or contingent, apparent or concealed,
which you, your heirs, executors, administrators, successors or assigns ever
had, now have or hereafter can, shall or may have for, upon, or by reason of any
matter, cause or thing whatsoever existing, arising or occurring at any time on
or prior to the effective date of this Agreement, including, without limitation,
any and all claims arising out of or relating to your employment with Nabi and
your separation therefrom, and/or any and all claims you may have against any
Nabi Releasees relating to any acts and/or omissions by any Nabi Releasees or
any claims under any of Nabi’s equity incentive plans, and any and all contract
claims, tort claims, negligence, fraud claims, including fraud in the
inducement, defamation, disparagement, or other personal injury claims, claims
of discrimination or claims pursuant to law, statute, regulation or common law,
and claims for costs, expenses and attorneys’ fees with respect thereto.

THIS RELEASE AND WAIVER INCLUDES, WITHOUT LIMITATION, ANY AND ALL RIGHTS UNDER
THE AMERICANS WITH DISABILITIES ACT, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, AS AMENDED, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED,



--------------------------------------------------------------------------------

Mr. Johnson

June 13, 2006

Page 3

MASSACHUSETTS AND FLORIDA COMMON LAW, AND ALL OTHER FEDERAL, STATE OR LOCAL
STATUTES, ORDINANCES, REGULATIONS OR CONSTITUTIONAL PROVISIONS, INCLUDING THE
FLORIDA CIVIL RIGHTS ACT, CHAPTER 760, FLORIDA STATUTES AND FLORIDA
WHISTLEBLOWER ACT.

If any part of this full and general release is deemed to be invalid, you agree
to immediately sign a new full and general release in favor of the Nabi
Releasees that is not invalid. The parties intend for this full and general
release to release all claims against the Nabi Releasees to the maximum extent
of the law.

You further acknowledge that Nabi has provided you with all leave time requested
and/or required including under the Family and Medical Leave Act (“FMLA”), has
explained the FMLA and policies and/or leave documentation provided to you, and
has taken no adverse action whatsoever based on you taking or requesting leave,
including under the FMLA.

For the purposes of implementing a full and complete release of claims, you
expressly acknowledge that this Agreement is intended to include, without
limitation, all claims described in this Section 4 herein, whether known or
unknown, and that this Agreement contemplates the extinction of all such claims.
You expressly waive any right to assert after signing this Agreement that any
such claim has, through ignorance or oversight, been omitted from the scope of
the Agreement.

 

5. Non-Disparagement. You agree that you will not make any communication, oral
or written, that disparages, criticizes or otherwise reflects adversely upon
Nabi or any of its shareholders, employees, consultants, representatives and
agents, past or present, except if testifying truthfully under oath pursuant to
subpoena or other legal process.

 

6. Governing Law. This Agreement shall be subject to and governed by and in
accordance with the laws of the State of Florida, without regard to conflict of
laws principles.

 

7. Interpretation. Nothing in this Agreement shall be construed as an admission
by Nabi or any of its shareholders, agents, employees, or representatives, past
or present, that it or they violated any law or regulation or any other legal or
equitable obligation it or they have or ever had to you.

 

8. No Obligation to Re-employ. You agree that your employment relationship with
Nabi has ended forever and that you will not apply for or otherwise seek
employment, consulting, or contractual status with Nabi at any time, or return
to the workplace for any reason.

 

9. Return of Property. You agree to return to Nabi on or before June 23, 2006,
all property of Nabi used or obtained by you in connection with your employment
that is in your possession or control, including, without limitation, the laptop
and “Blackberry” devices issued to you.



--------------------------------------------------------------------------------

Mr. Johnson

June 13, 2006

Page 4

 

10. Intention to be Legally Bound. You affirm that the terms stated above are
the only consideration for entering into this Agreement, that no other promise
or agreement of any kind has been made with or to you by any person or entity to
cause you to enter into this Agreement, and that you affirm that you fully
understand the meaning and intent of this Agreement, including, but not limited
to its final and binding effect.

 

11. Consultation with Attorney. You affirm that you have been advised to consult
with an attorney before signing this Agreement and have had the opportunity to
do so. You acknowledge that you fully understand this Agreement, that you have
had a reasonable time to consider this Agreement, and that you are knowingly and
voluntarily entering into this Agreement.

 

12. ADEA Claims. As to any and all claims, demands, actions, causes of action,
suits, damages, losses and expenses, known or unknown, that you may have
pursuant to the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.
(“ADEA”), you acknowledge that you have twenty-one (21) days from the time you
receive this Agreement to consider whether to sign it. You affirm that if you
choose to sign the Agreement before the end of those twenty-one (21) days, it is
because you freely chose to do so after carefully considering the terms of this
Agreement as to any ADEA claims and contacting anyone whom you chose to consult,
including but not limited to, an attorney. You further understand and
acknowledge that once you sign this Agreement, you will then have seven
(7) calendar days, if you so choose, to revoke the release in Section 4 of this
Agreement solely as to any claims arising under the ADEA. To so revoke a portion
of such release as to any ADEA claims, you must do so by giving written notice
of such revocation by hand-delivery or fax to William E. Vandervalk, Vice
President, Human Resources, Nabi Biopharmaceuticals, 5800 Park of Commerce
Blvd., N.W., Boca Raton, FL 33487 (Fax No. 561.989.5874). You realize that once
signed, this Agreement is immediately effective and enforceable as to any and
all claims, except that this Agreement will not be effective or enforceable as
to any claim under the ADEA until the seven (7) calendar day revocation period
expires. You agree that changes to this Agreement, whether material or
immaterial, will not restart the twenty-one (21) days you have to consider this
Agreement.

 

13. Amendment. This Agreement cannot be amended orally or by any course of
conduct or dealing and may only be amended or any of its provisions waived by a
written agreement signed by you and Nabi.

 

14. Entire Agreement. When accepted by you, this Agreement and Sections 9, 10,
11 and 12 of the Employment Agreement set forth the entire agreement between you
and Nabi and fully supersede any and all prior agreements or understandings
between you and Nabi pertaining to the subject matter hereof and thereof.



--------------------------------------------------------------------------------

Mr. Johnson

June 13, 2006

Page 5

If this Agreement is acceptable to you, please indicate your agreement by
signing and dating the enclosed copy of this Agreement and returning it to me.

 

Sincerely,

/s/ Thomas H. McLain

Thomas H. McLain

Chairman of the Board, CEO and President

 

cc: Payroll/Human Resources

I expressly agree to accept the Severance Agreement set forth above and verify
that I am entering this Agreement knowingly and voluntarily, without any
coercion or duress. I acknowledge that I was given adequate time to review this
letter and that I was advised to obtain legal advice from an attorney regarding
its terms. I understand the contents of this Agreement, and agree to all its
terms and conditions including the release of all claims contained in Sections 4
and 12.

 

Date:

 

June 15, 2006

   

Signed:

 

/s/ Joseph Johnson